Title: Josephus B. Stuart to Thomas Jefferson, 25 April 1817
From: Stuart, Josephus Bradner
To: Jefferson, Thomas


          
            
              Dear Sir.
              Albany 
              25th April, 1817.
            
            On the eve of my departure from the City of Washington, I had the Honor to receive yours of the 8th of February last. From that time to the present, Journies & business have denied me leisure; & even now I should possibly, forbear obtruding myself upon your verry precious time, were it not that certain considerations constrain me, in common with many of our fellow citizens whose opinions are entitled to respect, to differ with you in one opinion expressed in your letter;—that having become “an old man you have nothing but prayers to offer for the welfare of your Country, & all the human race.” The American People, Sir, are daily refuting the doctrine that Republicks are ungratefull. It is a gross libel on their character: they are well informed, & faithfull to those who are faithfull to them.
            They will never cease to regard your prayers as they do your works;—with gratitude;—& the only question is, at what period they will be satisfied with the former, & cease to desire the latter.   They are sensible how sweet & desireable repose & quiet are to any man who has numbered his three score & ten; & more especially to one, whose whole life has been one continued scene of effort for the interest & welfare of his Country, & for promoting the general happiness of the human race.
            They are sensible your Sun is drawing towards the horizon, & there wish is, that its last rays may beam in serenest splendour,—& that it  may set without a cloud or a spot,—& that twilight may long be reflected from the mirror of its history, to guide Freemen in the path of Liberty & happiness. But, Sir, the same great principle of Justice on which rests the gratitude of the American People, prompts them to vigilance in guarding for their posterity the inheritance they have receivd from the Fathers. Duty to the Republic, often rising above their own delicate feelings, constrains them to put in requisition 
the talents of the great men when they know the task must be irksome.—In this, they adopt the language of Cicero that, “We are not born for our selves only, but partly for our Country, partly for our friends.” They know that much may be required where much has been given,—& are so governed by interest as to exact the last mite. In applying this principle to yourself, Sir, it is difficult to say what bounds the American People will prescribe to their exactions. The bounty of Heaven has extended to you such length of days, & height of fame, that your fellow Citizens will venture to draw for a surpluss dividend of service & counsel, from a fund so rich & inexhaustable. Your existence, Sir, has fallen on a period more eventfull perhaps, than any one of the same length, that was ever carved between the bourns of time.—America your scene of action.—Your physical & moral powers were  fortunably moulded & formed, by an education as well adapted to them, as they were for the distinguished part assigned you in the grand drama of the world.
            At an early period of your political life, you had secured a fame which must pass as safely down the tide of time as our Declaration of Independence.
            Through the Revolution & succeeding 18 years you reapt, in every field of glory, your ample share of the harvest. Being then called to the administration of the Government, your situation became delicate in the extreme. Before you the precepts, principles, practice & example of the great Father of his Country: all sanctified in the love which the nation bore to him.—At that time & under such circumstances, it certainly required a bold stretch of political sagacity, to discern what might be the result of any measures varying from those which had been adopted,—or the application of principles not recognized in, & sanctioned by, the political chart before you. Such novel course might Justly have been considered the more perilous, as it was to affect the deepest interests of a Country, too vast both in extent & resources to be measured by any scale which had been applied to the European world. The general maxims which had been then settled by a long course of experience for the government of all concerns of peace or war, finance, commerce, agriculture, or polity, fell far short of ascertaining any correct & practical calculations relative to the affairs of the United States. The concerns of this Country were advancing with strides so rapid, as apparently to baffle calculation; so gigantic as to outstrip the wisdom of the wisest. The scene was so vast, so novel, so unparallelled, that modern politicians, generally, could only gaze in admiration, & seemed rather lost in astonishment than drawing any practical conclusions. In short, it seemed rather an age of Miracles, than philosophy; & men were more inclined to adore an invisible hand, than to trace effects to their causes.—Fortunate for the United States, fortunate for the human race, there happened then to live a political philosopher whose eye undazzeled by the blaze of glory, could survey the whole ground: whose profound sagacity could fathom the deep & rapid current of events; & who by a dexterity peculiar to himself, could direct & controul the whole for the permanent interests of his Country. There was another & not less Herculaen task to be performed by the  Ruler of the American People. He had to analyze their minds,—their whole moral system: to acquaint himself intimately with all the elements of their character; their manners, their morals, their religious tenets as they might ramify under a mild & tolerant government: their prejudices, their partialities, their predeliction for pursuits, & every trait of character which might be expected to develope itself in a young & enterprizeing nation, spread over a vast teritory, & only controuled by a new & experimental government.
            All this was to be accomplished before prudence would permit you, Sir, to attempt the great object of your administration, as I understand it, which was to recast the character of the American People, by gradually changing their radical pursuits from excessive & extravagant Commerce, to more safe & rational agriculture. This great change  although much opposed, especially by commercial men, would have been much sooner & more easily effected, had not the convulsed state of Europe, sharpened the too keen commercial appetite of the American People, by throwing almost the whole trade of the world into their hands. But this effect has expired almost simultaneous with the cause.—All extremes are attended with unpleasant consequences, & excessive excitement no less in the political than in the Animal system, produces an indirect debility. Hence, those sufferings which now affect the Commercial part of community, & through them the whole body, for one member cannot suffer alone.—But the strongest spasm is over, & a year of scarcity has rendered the people thoughtfull, & prepared their minds to look to the Land for more sure subsistence. Thus, Sir, in the short period of 16 years (& one half of that behind the scene), have you been able to read that which was but prediction, now prophesy fulfilled:—to see the grand system of  policy crayoned out by your own sagacity, so nearly accomplished, that no doubt can now remain as to the opinion that your Biographer, or the Historian of our Country, must express to posterity on the subject. Sensible men of both political parties agree, that you have accomplished your object; although, some still doubt as to the result: that is, whether checking the mania for Commerce, & the consequent & far more injurious Bank Mania,—& giving broader scope to agriculture, with fostering of manufactures, will render our government most stable & permanent; the people most happy, & the glory of the nation most substantial? As our government is founded on public opinion, & public opinion is but the aggregate of individual opinions, I can have no doubt on which we can most safely rely; that formed by the yeomanry of the Country,—or of Commercial men.—The latter cooped up in Cities, seldom extend their views beyond the smoke which surrounds them, or their calculations farther than the projected voyage, & the profits which will reward it.—Such men are extremely capricious, & likely to fall with all their monied interest, influence & dependents under the management of demagogues, who can more easily marshal for mischievious purposes 100,000 Inhabitants of a City, than they could rouse to action for any purposes the population of a County consisting of 10.000.—
            The yeomanry of the Country from the nature of their pursuits, from their mode of thinking & acting, are accustomed to decide for themselves. Born upon their own fee simple, owing neither rent, tribute or homage, to any man, nurtured in the lap of Independence, & taught by their Fathers neither to bow the neck or bend the knee to any, on earth, but the government of their Country, or any above, but the God of the universe; they know their rights, & knowing will maintain them.
            In short, I consider the yeomanry of this Country, in Peace the safe supporters of the government, in War the bulwark of the realm. Such, Sir, do I consider the hastily drawn, but true character of that class of the American People, most deservedly the highest favord by the general policy of your administration.
            And, now, Sir, permit me to draw a short conclusion from, I fear, too tedious premises, & that is, that the American People, after all you have done for them, wish one more last & lasting favor from you: that is, that not withstanding your advanced age, your extensive correspondence, your numerous & important duties, you will yet favor them & the world with such history of your own life & times, as your leisure may permit you to compile. For such a work the voice of the nation, as far as I can ascertain it, seems to be loud & united.
            
            It is verry natural for the people to suppose, that he who could while young in years, & in the infancy of this government, with an intuitive view look through all the vast & complicated concerns of the nation; who by his wisdom could shape them thus far to the happiest result, can, at the mature & honorable age of three score & 14 years, with a mind unmarred by time, & aided by the powerfull auxilliares 
of observation & experience, point out their safest course for years to come, & guide them by his counsels in the right way to prosperity & happiness, to greatness & glory.—Let me pray you, Sir, to ponder on this request:—You can put in requisition any talents you please for the drudgery of the undertaking, & spare yourself any farther labor than furnishing  dockuments & dictating the order.—
            I learn, Sir, from the papers, that Mr Monroe contemplates taking a Journey to the north this season. Cannot the wishes of your fellow Citizens prevail upon you to do the same. Be assured, Sir, it would afford infinite gratification to the northern & Eastern States. I have  ever considered it one great misfortune of the Republic that her distinguished Citizens commingle so little. Unfortunately, the spirit of party has of late years, too much either prevented or marred social intercourse. It has now, at least for a time subsided: & while all seem anxious to unite in counsels calculated to promote the public welfare, is the time for the Fathers of the nation to brighten the chain.—Should you determine  to visit the north, it would afford me great pleasure to discharge the duty of meeting you at Washington, at any time you may name, & to minister to the ease, safety & comfort of your Journey wherever you may wish to travel. Pardon, Dear Sir, the length & imperfections of my tedious letter, & accept the perfect
            
              respect & gratitude, of your much obliged friend, & very Humble Servant.
              Josephus Bradner Stuart.
            
          
          
            P.S. I have made an arrangement with Mr Duane for the immediate publication of the “Franklin Manuscripts.” Our mutual friend Dr Wistar was well a few days since.
            Permit me to present my best respects to Mrs & Miss Randolph.
            
              Yours &c.
              J, B, Stuart.
            
          
        